Exhibit 10.1

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (this “Agreement”) is made as of
August 18, 2009, between Centex Corporation, a Nevada corporation (“Assignor”)
and Pulte Homes, Inc., a Michigan corporation (“Assignee”). Capitalized terms
not otherwise defined in this Agreement will have the meanings given to them in
the Indenture (as defined in Recital A below).

Recitals

A. Assignor and Chase Bank of Texas, National Association are parties to an
Indenture dated as of October 1, 1998 (as supplemented from time to time, the
“Indenture”) pursuant to which Assignor has issued the Series of Senior Debt
Securities (the “Securities”) set forth on the attached Exhibit A.

B. Assignor desires to assign to Assignee, and Assignee desires to assume from
Assignor, all of Assignor’s obligations under the Indenture and the Securities
(the “Assumed Obligations”).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. Assignor hereby assigns and delivers to Assignee all of Assumed Obligations.

2. Assignee hereby assumes and agrees to discharge, and indemnify and hold
harmless Assignor from, all of the Assumed Obligations.

3. Except as otherwise set forth in this Agreement, Assignee is not assuming any
liability or obligation of Assignor.

4. This Agreement will not affect Assignee’s right to assert any defense with
respect to any of the Indenture, the Securities or the Assumed Obligations, at
law, in equity or otherwise, against the validity or enforceability of any
liability or obligation with respect to any of the Indenture, the Securities or
the Assumed Obligations.

5. This Agreement will be binding upon and inure to the benefit of the parties
and their respective successors and assigns.

6. The Assignor and Assignee will treat the assignment and assumption of the
Assumed Obligation under this Agreement for accounting, tax and all other
purposes as follows: (a) for the Assignor, as an increase or credit to equity of
the Assignor and an equivalent decrease or debit to the liabilities of the
Assignor; and (b) for the Assignee, as an increase or debit to investment in
subsidiary of the Assignee and an equivalent increase or credit to the
liabilities of the Assignee.

7. This Agreement may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Assignment and Assumption
Agreement to be duly executed as of the date first written above.

 

ASSIGNOR:

 

CENTEX CORPORATION

By:

  /s/ Steven M. Cook

Name:

Its:

 

Steven M. Cook

Vice President and Secretary

ASSIGNEE:

 

PULTE HOMES, INC.

By:

  /s/ Gregory M. Nelson

Name:

Its:

 

Gregory M. Nelson

Vice President

 

2



--------------------------------------------------------------------------------

Exhibit A

Senior Debt Securities

 

 

1.      5.800% Senior Notes      Issued 09/20/02   Due 09/15/09 2.      4.550%
Senior Notes      Issued 11/02/04   Due 11/01/10 3.      7.778% Senior Notes
     Issued 02/06/01   Due 02/01/11 4.      7.500% Senior Notes      Issued
01/11/02   Due 01/15/12 5.      5.450% Senior Notes      Issued 08/18/05   Due
08/15/12 6.      5.125% Senior Notes      Issued 10/06/03   Due 10/01/13 7.     
5.700% Senior Notes      Issued 05/05/04   Due 05/15/14 8.      5.250% Senior
Notes      Issued 06/06/05   Due 06/15/15 9.      6.500% Senior Notes     
Issued 05/05/06   Due 05/01/16